Title: To Benjamin Franklin from Dumas, 29 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear, Honoured Sirat the Hague Oct. 29th. 1779
I send you herewith a Copy of the advice of the College of Admiralty at Amsterdam, which adopted by the other Colleges, has proved the Base of the Resolution taken since by the province of Holland, & confirmed by their H. M. It is a translation made by the privy Secretary of the French Ambassador, his Excy having been so good as to give me a Copy of it. I expect from our friend a copy of the Resolution, which I shall translate immediately myself for your use.
I have concerted with the gd. facteur a visit I am to pay to the G. P. when it is done, I shall not fail to acquaint yr. Excy with the Success I hope from this step.
I have but the time to acknowledge the favour of the Extract of a Letter from Newfoundland, just received from my very dear & amiable friend Mr. Wm. Franklin, being in great haste, ever Dear & honoured Sir, yr. most humble, obedient and respectful servant
Dumas
  
Addressed: His Excellency / B. Franklin, Esqr., Min. Plenip. / of the United States, &c. / Passy./.
Notation: Dumas Octr. 29. 1779
